PETERS, C. J.
This is a prosecution for the offence of Sabbath-breaking. The accused was found guilty on the trial in the court below, and fined ten dollars. Judgment was entered against him for this sum, and costs. From this judgment he appeals to this court, and here he complains of the charge of the court below, and the refusal of the charge asked, as error.
The evidence is wholly without conflict. It shows that the accused shot twice at a dog, and killed it, on Sunday, in mere wantonness and mischief. The court charged the jury, that this was a violation of the law against Sabbath-breaking. There was no error in this. The law which makes it an offence to engage in shooting on Sunday is in these words: “Any person who compels his child, apprentice, or servant, to perform any labor on Sunday, except the customary domestic duties of daily necessity or comfort, or works of charity; or who engages in shooting, hunting, gaming, card-playing, or racing on that day; . . . . must, for the first offence, be fined not less than ten, nor more than twenty dollars; and for the second or any subsequent offence, must be fined not less than twenty, nor more than one hundred dollars; and may also be imprisoned in the county jail, or sentenced to hard labor for the county, for not more than three months.” Rev. Code,' § 3614. To engage in shooting does not imply that the shooting should be repeated. *160One act is enough. The language and purpose of the statute is to forbid all shooting on Sunday, not justified by some necessity. This was the construction of the law in the court below. It was free from error.
The judgment of the court below is, therefore, affirmed.